           Case 1:19-cv-00182-GHW Document 1 Filed 01/07/19 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------x
LIBERTY INSURANCE CORPORATION and
LM INSURANCE CORPORATION,                                                     Civil Action No.:
                                                                              1:19 Civ. 00182
                                      Plaintiffs,

         -against-                                                            COMPLAINT

NEW YORK MARINE AND GENERAL
INSURANCE COMPANY,

                                     Defendant.
--------------------------------------------------------------------------x
M A D A M S/S I R S:

                  Plaintiffs LIBERTY INSURANCE CORPORATION ("LIC") and LM

INSURANCE CORPORATION ("LMIC"), by their attorneys, JAFFE & ASHER LLP, as

and for their Complaint against defendant NEW YORK MARINE AND GENERAL

INSURANCE COMPANY ("New York Marine"), allege as follows:

                                      JURISDICTION AND VENUE

                  1.        This Court has jurisdiction over this matter pursuant to 28 U.S.C.

§ 1332(a) by reason of the diversity of citizenship of the parties and the fact that the

amount in controversy exceeds the sum of $75,000 exclusive of costs.

                  2.        At all times hereinafter mentioned, LIC was, and still is, a stock

insurance company organized under the laws of the State of Illinois, with its principal place

of business located at 175 Berkeley Street, Boston, Massachusetts 02116.

                  3.        At all times hereinafter mentioned, LIC was, and still is, an insurance

company duly authorized to conduct business within the State of New York.
        Case 1:19-cv-00182-GHW Document 1 Filed 01/07/19 Page 2 of 17




              4.     At all times hereinafter mentioned, LMIC was, and still is, a stock

insurance company organized under the laws of the State of Illinois, with its principal place

of business located at 175 Berkeley Street, Boston, Massachusetts 02116.

              5.     At all times hereinafter mentioned, LMIC was, and still is, an

insurance company duly authorized to conduct business within the State of New York.

              6.     Upon information and belief, at all times hereinafter mentioned, New

York Marine was, and still is, a stock insurance company organized under the laws of the

State of New York, with its principal place of business located at 412 Mt. Kemble

Avenue, Suite 300C, Morristown, New Jersey 07960.

              7.     Upon information and belief, at all times hereinafter mentioned, New

York Marine was, and still is, an insurance company duly authorized to conduct business

within the State of New York.

                            SUBSTANTIVE ALLEGATIONS

A.    The Underlying Actions

      I.     The Valbuena Action

              8.     On or about June 16, 2015, German Valbuena and Janneth Correa

Hernandez commenced an action entitled German Valbuena and Janneth Correa

Hernandez v. 650 Madison Owner, LLC, Americon Construction Inc. and Vornardo

Office Management LLC, Index No. 156064/2015, in the Supreme Court of the State of

New York, County of New York (the "Valbuena Action").



                                             2
        Case 1:19-cv-00182-GHW Document 1 Filed 01/07/19 Page 3 of 17




              9.     In the Valbuena Action, German Valbuena ("Valbuena") and

Janneth Correa Hernandez allege that, on May 27, 2015, while working on a construction

project located on the 25 th floor of the premises located at 650 Madison Avenue, New

York, New York, Valbuena suffered bodily injury as a result of a fall from a height.

       II.    The Montel Action

              10.    On or about September 3, 201 3, Michael Monte) ("Monte)") and

Jane Monte) commenced an action entitled Michael Monte) and Jane Monte) v. RCPI

Landmark Properties L.L.C., RCPI 30 Rock 22234849, LLC., Tishman Speyer Properties,

L.P ., RCPI Trust, Rockefeller Group, Inc., and Beacon Capital Partners, L.L.C., Index No.

158051 /2013, in the Supreme Court of the State of New York, County of New York.

              11.    On or about March 16, 2016, Michael Monte) and Jane Monte)

commenced an action entitled Michael Monte) and Jane Montel v. 1211 6 th Avenue

Properties Owner, L.L.C. and 1211 6 th Avenue Property Management LLC, Index No.

152258/16, in the Supreme Court of the State of New York, County of New York.

              12.    By Order dated November 2, 2016, the action under Index No.

158051 /2013 and the action under Index No. 158051 /2013 were consolidated under

Index No. 158051 /2013 (the "Monte) Action'').

              13.   In the Montel Action, Montel Alleges that he suffered bodily injury

on May 18, 201 3 when he tripped and fell while on a staircase on the premises located at

1211 Avenue of the Americas, New York, New York.



                                             3
         Case 1:19-cv-00182-GHW Document 1 Filed 01/07/19 Page 4 of 17




               14.     In the Montel Action, Beacon Capital Partners, L.L.C. ("Beacon")

 1211 6 th Avenue Properties Owner, L.L.C. (" 1211 Owners"), and 1211 6 th Avenue

 Property Management LLC impleaded PBM, LLL d/b/a Perfect Building Maintenance

 ("PBM") via the filing of a Third-Party Summons and Third-Party Complaint, which alleges

causes of action against PBM sounding in, among other things, contribution, common law

indemnification, and contractual indemnification.

8.     The Contracts

               15.    By BMS General Services Agreement, dated February 1, 2014,

between 650 Madison Owner, LLC ("650 Owner") and Building Maintenance Service,

LLC ("BMS"), (the "Janitorial Contract") BMS agreed to provide and supervise cleaning,

day cleaning, lighting, exterminating, supplies an window cleaning services for the building

located at 650 Madison Avenue, New York, New York (the "Building'').

               16.    Pursuant to the Janitorial Contract, BMS was required to maintain a

commercial general liability insurance policy, with minimum limits of $ 10 million, and

which policy includes 650 Owner "and the Managing Agent and their respective, owners,

members, partners, directors, trustees, officers, employee, any mortgage of [650 Owner]

and collectively their successors and assigns" as additional insureds.

              17.     Pursuant to the Janitorial Contract, BMS agreed that the commercial

general liability insurance policy it was required to maintain shall "be primary as respects

any insurance or self-insurance maintained by the additional insureds, any insurance

maintained by the additional insureds is excess and non-contributory."

                                               4
         Case 1:19-cv-00182-GHW Document 1 Filed 01/07/19 Page 5 of 17




              18.    By Construction Contract dated January 30, 2015, between 650

Owners, as "Owner", and Americon Construction Inc. ("Americon"), as Contractor, 650

Owner retained Americon to perform certain construction services on the 15th and 25 th

floors of the Building (the "Construction Contract").

              19.    Pursuant to the Construction Contract, Americon agreed to maintain

a commercial general liability insurance policy, with minimum limits of $2 million per

occurrence, and which policy includes "650 Madison Owner LLC, 650 Madison Office

Manager LLC, 650 Madison Retail Manager LLC, and their respective owners, partners,

members, affiliates, subsidiaries, directors, trustees, officers, employees, any mortgage of

650 Madison Owner LLC and any master lessor and their successors and assigns as their

interest may appear and such other parties as may be listed in paragraph 15 of the Exhibit

E (collectively, "Owner Additional Insureds")."

              20.    The Construction Contract provides that "[a]II insurance coverage

maintained by Contractor (primary and excess liability policies) shall be primary insurance

as to Owner Additional Insureds."

              21.    By Service Contract dated December 7, 2012, between 1211

Owners, as Owner, 1211 6 th Avenue Property Management LLC, as Agent, Cushman &

Wakefield, Inc., as SubAgent, PBM, as Contractor, (the "Service Contract") PBM agreed

to provide General Cleaning Services, and other services, for the property located at 1211

Avenue of the Americas, New York, New York 10036 (the "Property").



                                              5
         Case 1:19-cv-00182-GHW Document 1 Filed 01/07/19 Page 6 of 17




              22.    The location where PBM is to provide its services under the Service

Contract is identified as "1211 Avenue of the Americas, New York, NY."

              23.    The Service Contract identifies the services that PBM is supposed to

perform as including the following:

              Stairwell Maintenance - Police all stairwells throughout the
              property to ensure that these areas (including landings, treads,
              risers, nosing, stair rails, banisters, protective wire guards,
              doorways, etc.) are clean and clear of trash, liter, dirt &
              debris. Remove any graffiti with approved cleaning products.
              Report any material, equipment or other obstructions to the
              Manager immediately.

              Stairwell Hard Surface Floors - Sweep & mop all stairwells
              throughout the property removing any tar, gum or other soil
              substances. Utilize the appropriate equipment, methods and
              cleaning products in accordance with the manufacturer's
              recommendation or approved industry standard.

              24.    The Service Contract identifies the services that PBM is supposed to

perform as including the following:

              1. 14 Exterior Plaza Maintenance

             Contractor shall furnish any and all required equipment,
             material, labor, supervision, permits and/or licenses necessary
             to perform cleaning, sweeping and power washing of all plaza
             areas and sidewalks surrounding 12 11 Avenue of the
             Americas including the raised planter on 5th Avenue. Cleaning
             shall include removal of all cigarette butts and debris from all
             grating (MTA or otherwise) on the sidewalks and drains.
             Contractor shall also check all planters surrounding the
             building and remove any debris in the planters or stains on the
             planters. Contractor shall also check for any graffiti and/or
             stickers/signage placed on the building/planters/raised planter,
             etc. and promptly remove same. To keep the plaza areas free
             of debris at all times, Contractor shall provide no less than one
             dedicated porter during the hours of 6:00 am to 5:00 pm for
                                             6
        Case 1:19-cv-00182-GHW Document 1 Filed 01/07/19 Page 7 of 17




              the sole purpose of inspecting and cleaning all plaza/sidewalk
              areas. From 6:00 pm to 1 :30 am, Contractor shall provide
              personnel to perform periodic checks of the 5th Avenue plaza
              but not less than once per hour to ensure that the area is free
              of debris. All maintenance functions to be performed in
              compliance with any laws and requirements including but not
              limited to disposal of waste products in an environmentally safe
              manner.

              25.    Upon information and belief, Montel alleges that his accident

occurred in a stairwell located on the Property.

              26.    Pursuant to the Service Contract, PBM agreed to maintain a

commercial general liability insurance policy, with minimum limits of $ 1 million per

occurrence.

              2 7.   The Service Contract provides that "SubAgent and Owner shall be

named as additional insureds under Contractor's General Liability."

              28.    The Service Contract provides that "Contractor's Comprehensive

General Liability Insurance shall be primary, and any such insurance maintained by

SubAgent and/or Owner shall be secondary and non-contributory and excess over the

Comprehensive General Liability Insurance to be maintained by Contractor hereunder."

C.    The Policies

              29.    Upon information and belief, Americon, in compliance with the

Construction Contract, obtained a Commercial General Liability Policy (Occurrence Form)

from New York Marine, No. GL201400001445, with a policy period from September

1, 201 4 to September 1, 201 5 (the "First New York Marine Policy").


                                             7
         Case 1:19-cv-00182-GHW Document 1 Filed 01/07/19 Page 8 of 17




              30.     The First New York Marine Policy has a "Limit Each Occurrence" of

$2 million.

              31 .    The First New York Marine Policy contains an endorsement entitled

"Additional Insured - Owners, Lessees or Contractors - Scheduled Person or

Organization, 11 which provides, in part, as follows:

              A.      Section II - Who is An Insured is amended to
              include as an additional insured the person(s) or
              organization(s) shown in the Schedule, but only with respect to
              liability for "bodily injury", "property damage", or "personal
              and advertising injury" caused in whole or in part by:

              1.      Your acts or omissions; or
              2.      The acts or omissions of those acting on your behalf;

              in the performance of your ongoing operations for the
              additional insured(s) at the location(s) designated above.

 (Hereinafter, the "Al Endorsement".)

               32.    The Schedule on the Al Endorsement provides as follows:

                Any person or organization for whom you are performing
               operations when you and such person or organization have
               agreed in writing in a contract or agreement that such person
               or organization be added as an additional insured on your
               policy.

               33.    The First New York Marine Policy contains an "Other Insurance"

provision that provides, in relevant part, that "[t]his insurance is primary except when b.

below applies;" and no portion of "b. below" applies to the coverage sought in this action.




                                                8
          Case 1:19-cv-00182-GHW Document 1 Filed 01/07/19 Page 9 of 17




              34.        Upon information and belief, New York Marine is providing a defense

to Americon for the claims alleged in the Valbuena Action under the First New York

Marine Policy.

              35.        Upon information and belief, PBM, in compliance with the Service

Contract, obtained an insurance policy, with a Commercial General Liability Coverage

Part, from New York Marine, No. GL2012ART01211, with a policy period from

December 1, 2012 to December 1, 2013 (the "Second New York Marine Policy").

              36.        The Second New York Marine Policy has an "Each Occurrence

Limit" of $ 1 million.

              3 7.       The Second New York Marine Policy contains the same form of

endorsement entitled "Additional Insured - Owners, Lessees or Contractors - Scheduled

Person or Organization" as the First New York Marine Policy.

              38.        The Second New York Marine Policy contains an "Other Insurance"

provision that provides, in relevant part, that "[t]his insurance is primary except when b.

below applies;" and no portion of "b. below" applies to the coverage sought in this action.

              39.        Upon information and belief, New York Marine is proving a defense

to PBM for the claims alleged in the Montel Action under the Second New York Marine

Policy.

              40.        LIC issued a Commercial General Liability policy, No. TB7-Z 11-

260272-024, with a policy period from June 1, 2014 to June 1, 2015, to BMS, as the

first Named Insured (the "LIC Policy").

                                                9
          Case 1:19-cv-00182-GHW Document 1 Filed 01/07/19 Page 10 of 17




               4 1.   The LI C Policy contains an "Other Insurance" provision that

provides, in relevant part, as follows:

               b. Excess Insurance

               ( 1) This insurance is excess over:

                                             ***
               (b) Any other primary insurance available to you covering
               liability for damages arising out of the premises or operations,
               or the products and completed operations, for which you have
               been added as an additional insured.

               42.    The LIC Policy further provides, with respect to additional insureds,

in relevant part, as follows:

               [T]his insurance is excess over any other insurance available to
               the additional insured for which it is also covered as an
               additional insured by attachment of an endorsement to
               another policy providing coverage for the same "occurrence",
               claim or "suit".

               43.    LMIC issued a Commercial General Liability policy, No. TBS-Z 11-

260634-033, with a policy period from May 1, 2013 to May 1, 2014, to Beacon, as

the first Named Insured (the "LMIC Policy").

               44.     1211 Owners also qualifies as a Named Insured under the LMIC

Policy.

               45.    The LMIC Policy contains an "Other Insurance" provision that

provides, in relevant part, as follows:

               b. Excess Insurance

               ( 1) This insurance is excess over:
                                               10
          Case 1:19-cv-00182-GHW Document 1 Filed 01/07/19 Page 11 of 17




                                            ***
               (b) Any other primary insurance available to you covering
               liability for damages arising out of the premises or operations,
               or the products and completed operations, for which you have
               been added as an additional insured.

C.    Tenders and Response

               46.    By letters dated October 15, 2015, November 19, 2015, and

October 10, 2018, the defense and indemnity of 650 Owner was tendered to New York

Marine for the Valbuena Action.

               4 7.   New York Marine has never provided a written response to the

tender of the defense and indemnity of 650 Owner for the Valbuena Action; rather, New

York Marine has simply denied coverage.

               48.    On or about June 7, 2016, August 9, 2016, and September 14,

2016, the defense and indemnity of 1211 Owners was tendered to New York Marine for

the Montel Action.

               49.    New York Marine has never provided a written response to the

tender of the defense and indemnity of 1211 Owners for the Montel Action; rather, New

York Marine has simply denied coverage.

              50.     As a result of New York Marine's breach of its duty to defend, LIC

has been forced to drop down and provide a defense to the 650 Owner for the Valbuena

Action.



                                             11
          Case 1:19-cv-00182-GHW Document 1 Filed 01/07/19 Page 12 of 17




               51.    As a result of New York Marine's breach of its duty to defend, LMIC

has been forced to drop down and provide a defense to 12 1 1 Owners for the Montel

Action.

                      AS AND FOR A FIRST CLAIM FOR RELIEF

               52.    LIC repeats, realleges, and reiterates each and every allegation

contained in paragraphs "1 " through "5 1" of this Complaint as if more fully set forth

herein.

               53.    650 Owner qualifies as an additional insured under the First New

York Marine Policy for the claims alleged in the Valbuena Action.

               54.    New York Marine owes 650 Owner a duty to defend and indemnify

for the claims alleged in the Valbuena Action.

               55.    New York Marine's duty to defend and indemnify is primary as

compared to any duty to defend and indemnify owed by LIC to 650 Owner.

               56.    Although duly demanded, New York Marine has failed and refused to

provide a primary defense and indemnification to 650 Owner.

               5 7.   LIC seeks a determination of its rights with regard to the First New

York Marine Policy, including a declaratory judgment that New York Marine was and is

required to defend and indemnify 650 Owner for the Valbuena Action under the First

New York Marine Policy, and that such coverage applies on a primary basis as compared

to coverage under the LIC Policy.

               58.    LIC has no adequate remedy at law.

                                              12
          Case 1:19-cv-00182-GHW Document 1 Filed 01/07/19 Page 13 of 17




                     AS AND FOR A SECOND CLAIM FOR RELIEF

              59.     UC repeats, realleges, and reiterates each and every allegation

contained in paragraphs "1" through "58" of this Complaint as if more fully set forth

herein.

              60.     As a result of New York Marine's failure to acknowledge that it owes

a primary duty to defend 650 Owner for the Valbuena Action, UC has been required to

pay for 650 Owner's defense for the Valbuena Action.

              61 .    As a result of New York Marine' failure to acknowledge its primary

duty to defend 650 Owner for the Valbuena Action, UC has incurred substantial

attorneys' fees and other costs to defend 650 Owner.

              62.     At all times mentioned herein, New York Marine has failed and

refused to acknowledge its primary coverage obligation and to reimburse UC for costs

incurred to defend 650 Owner for the Valbuena Action.

              63.     As a result of the foregoing, UC is entitled to a money judgment

against New York Marine in an amount equal to what UC has incurred and will incur to

defend and/or indemnify 650 Owner for the Valbuena Action, in an amount to be

determined by the Court, plus interest.

                     AS AND FOR A THIRD CLAIM FOR RELIEF

              64.     LMIC repeats, realleges, and reiterates each and every allegation

contained in paragraphs "1" through "63" of this Complaint as if more fully set forth

herein.

                                              13
          Case 1:19-cv-00182-GHW Document 1 Filed 01/07/19 Page 14 of 17




              65.      1121 Owners qualifies as an additional insured under the Second

New York Marine Policy for the claims alleged in the Montel Action.

              66.      New York Marine owes 1121 Owners a duty to defend and

indemnify for the claims alleged in the Montel Action.

               67.     New York Marine's duty to defend and indemnify is primary as

compared to any duty to defend and indemnify owed by LMIC to 1121 Owners.

               68.     Although duly demanded, New York Marine has failed and refused to

provide a primary defense and indemnification to 112 1 Owners.

               69.     LMIC seeks a determination of its rights with regard to the Second

New York Marine Policy, including a declaratory judgment that New York Marine was and

is required to defend and indemnify 1121 Owners for the Montel Action under the

Second New York Marine Policy, and that such coverage applies on a primary basis as

compared to coverage under the LMIC Policy.

               70.     LMIC has no adequate remedy at law.

                      AS AND FOR A FOURTH CLAIM FOR RELIEF

               71 .    LMIC repeats, realleges, and reiterates each and every allegation

contained in paragraphs "1" through "70" of this Complaint as if more fully set forth

herein.

               72.     As a result of New York Marine's failure to acknowledge that it owes

a primary duty to defend 1121 Owners for the Montel Action, LMIC has been required

to pay for 112 1 Owners' defense for the Montel Action.

                                              14
        Case 1:19-cv-00182-GHW Document 1 Filed 01/07/19 Page 15 of 17




             73.    As a result of New York Marine' failure to acknowledge its primary

duty to defend 1121 Owners for the Montel Action, LMIC has incurred substantial

attorneys' fees and other costs to defend 1121 Owners.

             74.    At all times mentioned herein, New York Marine has failed and

refused to acknowledge its primary coverage obligation and to reimburse LMIC for costs

incurred to defend 1 12 1 Owners for the Montel Action.

             75.    As a result of the foregoing, LMIC is entitled to a money judgment
                                                                                    to
against New York Marine in an amount equal to what LMIC has incurred and will incur

defend and/or indemnify 1 121 Owners for the Montel Action, in an amount to be

determined by the Court, plus interest.




                                            15
        Case 1:19-cv-00182-GHW Document 1 Filed 01/07/19 Page 16 of 17




               WHEREFORE, plaintiffs demand judgment as follows:

               1.       On the first claim for relief, a declaratory judgment determining the

respective rights and obligations of plaintiff LIBERTY INSURANCE CORPORATION and

defendant NEW YORK MARINE AND GENERAL INSURANCE COMPANY with

respect to their liability insurance coverage obligations for 650 Owner for the Valbuena

Action, including a declaratory judgment that defendant NEW YORK MARINE AND

GENERAL INSURANCE COMPANY is required to defend and indemnify 650 Owner

for the Valbuena Action, and that such coverage would apply on a primary basis as

compared to coverage under the LIC Policy for 650 Owner;

               2.       On the second claim for relief, a money judgment in favor of plaintiff

LIBERTY INSURANCE CORPORATION and against defendant NEW YORK MARINE

AND GENERAL INSURANCE COMPANY, in an amount to be determined by the

Court, plus interest;

              3.        On the third claim for relief, a declaratory judgment determining the

respective rights and obligations of plaintiff LM INSURANCE CORPORATION and

defendant NEW YORK MARINE AND GENERAL INSURANCE COMPANY with

respect to their liability insurance coverage obligations for 112 1 Owners for the Mentel

Action, including a declaratory judgment that defendant NEW YORK MARINE AND

GENERAL INSURANCE COMPANY is required to defend and indemnify 1121 Owners

for the Mentel Action, and that such coverage would apply on a primary basis as

compared to coverage under the LMIC Policy for 1121 Owners;

                                               16
        Case 1:19-cv-00182-GHW Document 1 Filed 01/07/19 Page 17 of 17




                4.   On the fourth claim for relief, a money judgment in favor of plaintiff

LM INSURANCE CORPORATION and against defendant NEW YORK MARINE AND

GENERAL INSURANCE COMPANY, in an amount to be determined by the Court, plus

interest; and

                5.   Granting plaintiffs recovery of the costs and disbursements of this

action, together with such other and further relief as this Court deems just and proper.

Dated: White Plains, New York
       January 7, 2019
                                                  Yours, etc.,
                                                  JAFFE & ASHER LLP


                                                  By: d            9
                                                     Marshall T. Potashner, Esq.
                                                     mpotashner@jaffeandasher.com
                                                  Attorneys for Plaintiff
                                                  LIBERTY INSURANCE CORPORATION and
                                                  LM INSURANCE CORPORATION
                                                  445 Hamilton Avenue, Suite 405
                                                  White Plains, New York 10601
                                                  (212) 687-3000




                                             17
